UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-22277 American Funds Money Market Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Funds Money Market Fund® Investment portfolio June 30, 2010 unaudited Short-term securities — 102.55% Yield at acquisition Principal amount Value FEDERAL AGENCY DISCOUNT NOTES — 57.47% Freddie Mac 7/6/2010 % $ $ Freddie Mac 7/12/2010 Freddie Mac 7/13/2010 Freddie Mac 7/19/2010 Freddie Mac 7/21/2010 Freddie Mac 7/23/2010 Freddie Mac 7/26/2010 Freddie Mac 8/3/2010 Freddie Mac 8/4/2010 Freddie Mac 8/6/2010 Freddie Mac 8/9/2010 Freddie Mac 8/10/2010 Freddie Mac 8/11/2010 Freddie Mac 8/16/2010 Freddie Mac 8/18/2010 Freddie Mac 8/25/2010 Freddie Mac 9/7/2010 Freddie Mac 9/8/2010 Freddie Mac 9/13/2010 Freddie Mac 9/20/2010 Freddie Mac 9/21/2010 Freddie Mac 9/28/2010 Freddie Mac 9/30/2010 Freddie Mac 10/1/2010 Freddie Mac 10/5/2010 Freddie Mac 10/6/2010 Freddie Mac 10/13/2010 Freddie Mac 10/18/2010 Freddie Mac 10/25/2010 Freddie Mac 11/9/2010 Freddie Mac 11/29/2010 Freddie Mac 12/7/2010 Freddie Mac 12/15/2010 Freddie Mac 12/16/2010 Fannie Mae 7/12/2010 Fannie Mae 7/16/2010 Fannie Mae 7/21/2010 Fannie Mae 7/28/2010 Fannie Mae 8/2/2010 Fannie Mae 8/4/2010 Fannie Mae 8/9/2010 Fannie Mae 8/10/2010 Fannie Mae 8/11/2010 Fannie Mae 8/16/2010 Fannie Mae 8/18/2010 Fannie Mae 8/23/2010 Fannie Mae 8/25/2010 Fannie Mae 9/8/2010 Fannie Mae 9/13/2010 Fannie Mae 9/15/2010 Fannie Mae 9/20/2010 Fannie Mae 9/22/2010 Fannie Mae 9/27/2010 Fannie Mae 10/1/2010 Fannie Mae 10/4/2010 Fannie Mae 10/13/2010 Fannie Mae 10/18/2010 Fannie Mae 10/20/2010 Fannie Mae 11/8/2010 Fannie Mae 11/15/2010 Fannie Mae 11/24/2010 Fannie Mae 12/15/2010 Federal Home Loan Bank 7/7/2010 Federal Home Loan Bank 7/9/2010 Federal Home Loan Bank 7/16/2010 Federal Home Loan Bank 7/19/2010 Federal Home Loan Bank 7/21/2010 Federal Home Loan Bank 7/23/2010 Federal Home Loan Bank 7/28/2010 Federal Home Loan Bank 7/30/2010 Federal Home Loan Bank 8/3/2010 Federal Home Loan Bank 8/4/2010 Federal Home Loan Bank 8/6/2010 Federal Home Loan Bank 8/9/2010 Federal Home Loan Bank 8/10/2010 Federal Home Loan Bank 8/11/2010 Federal Home Loan Bank 8/20/2010 Federal Home Loan Bank 8/24/2010 Federal Home Loan Bank 8/25/2010 Federal Home Loan Bank 9/8/2010 Federal Home Loan Bank 9/10/2010 Federal Home Loan Bank 9/15/2010 Federal Home Loan Bank 9/24/2010 Federal Home Loan Bank 12/15/2010 Federal Home Loan Bank 1/28/2011 Federal Home Loan Bank 2/14/2011 Federal Home Loan Bank 2/25/2011 Federal Farm Credit Banks 7/6/2010 Federal Farm Credit Banks 7/30/2010 Federal Farm Credit Banks 8/16/2010 Federal Farm Credit Banks 11/15/2010 Federal Farm Credit Banks 12/2/2010 Federal Farm Credit Banks 12/13/2010 Tennessee Valley Authority 7/8/2010 U.S. TREASURIES — 31.95% U.S. Treasury Bills 7/1/2010 U.S. Treasury Bills 7/8/2010 U.S. Treasury Bills 7/15/2010 U.S. Treasury Note 7/15/2010 U.S. Treasury Bills 7/22/2010 U.S. Treasury Bills 7/29/2010 U.S. Treasury Bills 8/5/2010 U.S. Treasury Bills 8/12/2010 U.S. Treasury Bills 8/19/2010 U.S. Treasury Bills 8/26/2010 U.S. Treasury Bills 9/2/2010 U.S. Treasury Bills 9/23/2010 U.S. Treasury Bills 12/16/2010 COMMERCIAL PAPER — 10.56% Straight-A Funding LLC 7/12/20101 Straight-A Funding LLC 7/14/20101 Straight-A Funding LLC 7/14/20101 Straight-A Funding LLC 7/19/20101 Straight-A Funding LLC 7/20/20101 Straight-A Funding LLC 7/20/20101 Straight-A Funding LLC 8/4/20101 Straight-A Funding LLC 8/5/20101 Straight-A Funding LLC 8/5/20101 Straight-A Funding LLC 9/8/20101 Straight-A Funding LLC 9/10/20101 Straight-A Funding LLC 9/16/20101 Québec (Province of) 7/2/20101 Québec (Province of) 7/20/20101 Québec (Province of) 7/27/20101 Québec (Province of) 8/25/20101 Québec (Province of) 8/26/20101 Québec (Province of) 9/9/20101 Hydro-Québec 9/14/20101 European Investment Bank 7/2/2010 European Investment Bank 7/14/2010 European Investment Bank 7/20/2010 European Investment Bank 7/26/2010 European Investment Bank 7/27/2010 KfW 7/21/20101 KfW 7/22/20101 KfW 7/23/20101 Denmark (Kingdom of) 7/26/2010 Denmark (Kingdom of) 8/5/2010 Denmark (Kingdom of) 8/6/2010 Canada Bills 7/19/2010 Export Development Canada 8/10/2010 Export Development Canada 9/14/2010 Société de Prise de Participation de l’Etat 7/7/20101 DISCOUNT NOTES — 2.57% International Bank for Reconstruction and Development 7/6/2010 International Bank for Reconstruction and Development 7/9/2010 International Bank for Reconstruction and Development 7/19/2010 International Bank for Reconstruction and Development 8/2/2010 International Bank for Reconstruction and Development 8/20/2010 Total investment securities (cost: $22,201,987,000) Other assets less liabilities ) Net assets $ 1Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $1,481,509,000, which represented 6.84% of the net assets of the fund. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. The fund values its shares in accordance with Securities and Exchange Commission (“SEC”) rules, using the penny-rounding method, which permits the fund to maintain a constant net asset value of $1.00 per share. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. At June 30, 2010, all of the fund’s investment securities were classified as Level 2. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the fund’s summary prospectus and prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. MFGEFP-959-0810O-S25496 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FUNDS MONEY MARKET FUND By /s/ Kristine M. Nishiyama Kristine M. Nishiyama, President and Principal Executive Officer Date: August 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Kristine M. Nishiyama Kristine M. Nishiyama, President and Principal Executive Officer Date: August 27, 2010 By /s/ Ari M. Vinocor Ari M. Vinocor, Treasurer and Principal Financial Officer Date: August 27, 2010
